Citation Nr: 1208804	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory disease (PID), to include consideration of residuals of infertility and hyperkeratosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disabilities.

3.  Entitlement to service connection for an upper back disorder, claimed as thoracic outlet and cervical brachial syndromes.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for pyelonephritis as a residual of bladder or urinary tract infection.

6.  Entitlement to service connection for kidney stones as a residual of bladder or urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2002, March 2007, and January 2009 rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The October 2002 decision denied service connection for PID.  The Board affirmed this denial in a January 2007 decision, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In December 2008, the Court, based on a Joint Motion, vacated the Board's denial and remanded the issue for further consideration.  Based on the CAVC remand, the issue has been recharacterized to better reflect the allegations of the Veteran and the evidence of record.

The RO denied service connection for a back injury, to include thoracic outlet and cervical brachial syndromes, and sleep apnea in a March 2007 decision.  These issues were considered by the Board for the first time in November 2010, when the matters were remanded for further development.  The spine issue has now been recharacterized as separate claims of service connection for upper and lower back disabilities, to more accurately reflect the Veteran's allegations and the evidence of record.

A January 2009 rating decision denied service connection for kidney stones, pyelonephritis, and residuals of bladder infection.  The appeals regarding these claims were initially considered by the Board in November 2010, when they were remanded for further development.  Following completion of that development, the issues have been recharacterized to better reflect the Veteran's allegations and the evidence of record; residuals of infection other than kidney stones and pyelonephritis have not been identified or claimed specifically.

The November 2010 Board remand also addressed appeals with regard to right and left wrist disabilities, a right ear disability, a mental disorder, complex regional pain syndrome/reflex sympathetic dystrophy, and entitlement to a finding of total disability based on individual unemployability.  In an October 2011 rating decision, VA granted entitlement to the benefits sought; the full grants of the benefits on appeal eliminated any question for consideration by the Board.  Those issues are no longer on appeal.

In connection with her first appeal, the Veteran testified at a September 2005 hearing held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In November 2009, the Veteran was notified of the unavailability of the VLJ, and was afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c).  The Veteran did not respond and is therefore presumed to not desire a new hearing.  She has not requested a hearing in connection with any other appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran receives ongoing VA treatment, updated records must be obtained and associated with the claims file.

In November 2010, the Board determined that VA examinations were required with respect to many of the Veteran's claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold with respect to the third factor is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims were remanded to obtain the necessary examinations and opinions.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the directives of the November 2010 Board remand have not been fulfilled; the December 2010 VA examinations and medical opinions obtained as a result of the remand are inadequate.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

PID

Service treatment records and competent lay evidence established that an intrauterine device (IUD) had been inserted on active duty in 1978.  A 1981 diagnosis of PID was of record, and subsequent complaints of various gynecological issues since that time were shown.  The Board determined that a VA examination was required to determine if the post-service PID diagnosis was related to the IUD, and if so, to determine any and all current residuals of PID.  Infertility and hyperkeratosis were to be specifically considered.  

The December 2010 examiner failed to consider the fact, found by the Board, of a past PID diagnosis.  Although he reports reviewing the extensive claims file, he makes no mention of the recorded 1981 diagnosis and treatment.  Instead, he cites the absence of contemporaneous laboratory findings to dispute the existence of PID.  This is not acceptable.  The examiner must consider the facts as determined by the Board.  Medical records document a diagnosis of PID, and the Veteran and others competently and credibly report having been told that diagnosis.  A new medical opinion is required that considers the accurate record.

Sleep Apnea

The Board's November 2010 remand noted that the allegation of service connection for sleep apnea was inextricably intertwined with the allegations of service connection for other disabilities.  Medical evidence of record indicated that pain medication taken for those disabilities may cause or contribute to apnea.  Although the remand did not specifically direct that an apnea examination be provided if any condition for which pain medication was used was service connected, the Board did direct the AMC/RO to conduct any additional development indicated or required by the specifically directed development.  This would include an apnea examination with a nexus opinion, when one alleged cause of the apnea is found to be service connected.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A diagnosis of sleep apnea is already of record.  On remand, an examination with opinion must be obtained.

Back Disorders

The December 2010 examiner indicated that in his review of the claims file, there was no treatment for cervical or thoracic spine pain.  Low back treatment was shown.  He opined that in the absence of any in-service treatment, currently diagnosed cervical and thoracic disabilities were not related to service.  However, in October 1978, the Veteran was treated for a strained trapezius muscle.  The trapezius is a paraspinal muscle along the thoracic and cervical spine sections.  Although the examiner refers to "muscle problems" in service, it is unclear what problems he is discussing.  He simultaneously discussed wrist and arm complaints.  As the trapezius complaints could easily have impacted the upper spine and neck, they must be clearly addressed by the examiner.  His statement that there is no evidence of cervical or thoracic pain is not considered accurate.  Remand is required for clarification of the stated rationale and record relied on.

Pyelonephritis

The December 2010 examiner opined that recurrent pyelonephritis was not related to a documented in-service urinary tract/bladder infection.  He indicated there was a lack of showing of continuity of symptoms or problems since service; the infection was acute, and had no lasting effect.  The cited 1994 pyelonephritis was remote from service and an independent infection, as was that in 2003.

However, the examiner, after his reported careful review of the claims file, failed to note a 1986 diagnosis of pyelonephritis documented in private medical records.  This is far closer temporally to service; it is not clear if this is medically an indication of continuity, or raises the possibility of a relationship to the in-service problems.  As the examiner considered an inaccurate factual record, remand is required for a new examination and opinion.

Further, a review of the Veteran's statements with regard to her urinary tract complaints raises questions as to her reported history.  At several points, she refers to ongoing problems or causal relationships.  It is unclear if she is presenting argument regarding a nexus, or if she is describing continuous symptoms.  On examination, the Veteran should be closely questioned as to her history, to determine clearly whether she is alleging continuous symptoms or merely reporting a temporal relationship, i.e., "ever since" as opposed to "after."

Kidney Stones

The December 2010 examiner opined that kidney stones are not related to the infection in service.  Urinalysis reveals hypercalciuria, a "metabolic condition" that causes the stones.  This rationale is inadequate.  Hypercalciuria is a laboratory finding indicating elevated levels of calcium in the urine.  Dorland's Illustrated Medical Dictionary 879 (30th Ed. 2003).  It is an indicator of another problem, not a disability or disease itself.  The examiner failed to establish the etiology of the elevated calcium levels.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no reasoning given as to why the presence of calcium in the urine means kidney stones were not caused or contributed to by a past infection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the medical center in Albuquerque, New Mexico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2011 to the present.

2.  Schedule the Veteran for a VA gynecological examination.  The claims folder must be reviewed in connection with the examination.  The examiner must be informed that it is established that an IUD was inserted in 1978, during service, and PID was diagnosed in 1981, after service.  The examiner must opine whether it is at least as likely as not that the IUD caused or aggravated the later PID.  Further, the examiner must opine whether it is at least as likely as not the IUD, either directly or by causing PID, caused or aggravated the Veteran's infertility, hyperkeratosis, or any other currently diagnosed gynecological condition.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in connection with the examination.  The examiner must be informed that a diagnosis of sleep apnea was previously diagnosed; current diagnosis should be verified.  The examiner must be informed that the Veteran is service connected for left and right wrist disabilities, to include RSD, and takes medication for pain associated with such.  The examiner must opine whether it is at least as likely as not currently diagnosed sleep apnea is caused or aggravated by medications taken for service connected disabilities, or is otherwise related to service or a service connected disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  All current disabilities of the spine, to include all spinal segments, must be identified.  The examiner must opine whether it is at least as likely as not any currently diagnosed back condition, of any segment, is caused or aggravated by service or a service connected disability.  In-service treatment for low back and trapezius complaints must be specifically addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for a VA kidney/genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the kidneys and genitourinary system, and must opine as to whether it is at least as likely as not any currently diagnosed condition is related to documented in-service treatment for a urinary tract/bladder infection.  Pyelonephritis and kidney stones must be specifically addressed.

The examiner must specifically inquire and report regarding the Veteran's history of kidney/genitourinary tract problems.  The Veteran should specifically be asked to comment on the continuity of symptoms.  The examiner must specifically discuss any such allegation, as well as the medical evidence of infections in 1986, 1994, and 2003.

In discussing kidney stones, the examiner must explain the source of identified hypercalciuria to the greatest extent possible.  He must specifically state whether such is related to the in-service infection.  Is this a genetic or congenital abnormality, or is it an acquired condition?  If acquired, what is the likely cause, and is such at least as likely as not related to service or a service connected disability.?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


